Citation Nr: 1325732	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  06-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for rheumatoid arthritis.

2.  Whether new and material evidence has been received to reopen a claim of service connection for temporomandibular joint (TMJ) dysfunction.

3.  Whether new and material evidence has been received to reopen a claim of service connection for systemic lupus erythematous (SLE).

4.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.

5.  Entitlement to service connection for rheumatoid arthritis.

6.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction, to include as due to rheumatoid arthritis.

7.  Entitlement to service connection for left ear hearing loss.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to medications used to treat rheumatoid arthritis.

9.  Entitlement to service connection for a disability manifested by memory loss, to include as due to rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from November 1987 to April 1988 and active service from September 1990 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A videoconference Board hearing was held at the RO in September 2010 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

Unfortunately, as is explained below, although the Board is reopening the Veteran's previously denied claims of service connection for rheumatoid arthritis and TMJ dysfunction, neither of these claims can be adjudicated on the merits without additional development by the RO/AMC.  Accordingly, the claims of service connection for rheumatoid arthritis, TMJ dysfunction, left ear hearing loss, GERD, and for a disability manifested by memory loss, and whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied the Veteran's requests to reopen his previously denied service connection claims for rheumatoid arthritis, TMJ dysfunction, and SLE; this decision was not appealed.

2.  The evidence received since February 2002 relates to unestablished facts necessary to substantiate the claims of service connection for rheumatoid arthritis and TMJ dysfunction because it suggests that the Veteran currently experiences rheumatoid arthritis and TMJ dysfunction which may be attributed to active service.  

3.  The evidence received since February 2002 concerning the Veteran's alleged SLE does not relate to an unestablished fact necessary to substantiate the claim and is cumulative or redundant of information previously considered.


CONCLUSIONS OF LAW

1.  The February 2002 RO decision, which denied the claims of service connection for rheumatoid arthritis, TMJ dysfunction, and SLE, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  Evidence received since the February 2002 RO decision in support of the claim of service connection for rheumatoid arthritis is new and material; accordingly, this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Evidence received since the February 2002 RO decision in support of the claim of service connection for TMJ dysfunction is new and material; accordingly, this claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Evidence received since the February 2002 RO decision in support of the claim of service connection for SLE is not new and material; accordingly, this claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.

Because the Board is reopening the Veteran's previously denied service connection claims for rheumatoid arthritis and TMJ dysfunction, no further discussion of VCAA compliance with respect to these issues is necessary.

With regards to the Veteran's service connection claim for SLE, the Board notes that VA sent him a letter in September 2004 that provided information as to what evidence was required to substantiate the claim to reopen service connection for SLE, to include what new and material evidence was and what that evidence needed to demonstrate in order to reopen her SLE claim, and of the division of responsibilities between VA and a claimant in developing an appeal.  A June 2011 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record, including testimony provided at a September 2010 hearing before the undersigned Acting Veterans Law Judge (AVLJ).  The Board has reviewed such statements carefully and concludes that no available outstanding evidence has been identified.  The Board also has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's request to reopen a claim of service connection for SLE.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claims for benefits.  The AVLJ specifically noted the issues as including whether new and material evidence had been received to reopen a claim of service connection for SLE.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of her claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative specifically asked the Veteran about any evidence she had submitted in support of her request to reopen a claim of service connection for SLE since 2002. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she had actual knowledge of the element necessary to substantiate her claim for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which had been received since the most recent final denial of her claim of service connection for SLE, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Regulations

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Factual Background

Initially, the Board denied the rheumatoid arthritis, SLE, and TMJ dysfunction claims in a May 1996 Board decision.  The Veteran sought to reopen all of those issues and the RO denied reopening all of those issues in a January 2002 rating decision, due to not receiving new and material evidence with respect to those issues since the 1996 Board decision.  The Veteran was informed of that decision in a February 2002 notice letter.  No further evidence was received following that notice letter until the Veteran submitted her claim to reopen those issues in April 2004, the claim that initiated the December 2004 rating decision which is the subject of this appeal.

As no new and material evidence was received within the appeal period following the February 2002 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Additionally, no service department records have been received which were not of record at the time of either the May 1996 Board decision or the February 2002 rating decision.  See 38 C.F.R. § 3.156(c).  Moreover, the Veteran was notified appropriately of that rating decision in February 2002 and no notice of disagreement was received within one year of such notification.  Accordingly, the February 2002 rating decision is considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).  Therefore, new and material evidence is required to reopen the claims of service connection for rheumatoid arthritis, TMJ dysfunction, and SLE.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the February 2002 decision, with regards to the Veteran's rheumatoid arthritis, a January 2006 VA treatment record noted that the Veteran was diagnosed with seroneative erosive rheumatoid arthritis with TMJ erosions, pulmonary nodules, and fused wrists.  The treating VA physician further noted that it was his, as well as Dr. F.'s opinion that the Veteran had "severe erosive rheumatoid arthritis with extra-articular involvement and should receive disability for this . . . [as h]er symptoms started when she was in the service and therefore she should be service connected."  The Board further notes that the Veteran's TMJ erosions were noted on an MRI in August 2002, at which time it was noted that such was a "classical involvement sec[ondary] to rheumatoid arthritis."

Analysis

The Board finds that the evidence received since February 2002 constitutes new and material evidence with regards to the Veteran's service connection claims for rheumatoid arthritis and TMJ dysfunction.  This evidence relates directly to whether the Veteran's rheumatoid arthritis began in and/or is related to military service.  It also relates to the issue of whether her TMJ dysfunction is secondary to rheumatoid arthritis.  All of the newly received evidence also raises a reasonable possibility of substantiating the claims of service connection for rheumatoid arthritis and TMJ dysfunction.  As such, the Board finds that the requirements for reopening in 38 C.F.R. § 3.156(a) have been met and these claims are reopened.

With regard to the Veteran's SLE claim, the Board finds that new and material evidence has not been submitted since February 2002.  The only evidence of record since the February 2002 rating decision which addresses her SLE condition are the 1991 letters from Dr. R.G.G.  Those records were of record previously and considered in the May 1996 Board decision and in the February 2002 rating decision.  Resubmission of those letters at this time makes them redundant evidence.  Additionally, the Veteran has stated repeatedly over the course of her appeal that she should be service connected for SLE because it began during service.  This is the same argument that she made prior to the 1996 Board decision and in February 2002.  The lay evidence with respect to the Veteran's service connection claim for SLE also is considered redundant of the record evidence previously considered.

Moreover, the Board has reviewed the voluminous evidence submitted since February 2002, including numerous VA and private treatment records.  None of those records demonstrate any treatment for or reference any SLE condition.  Nor do the records obtained from the Social Security Administration (SSA) reference any SLE condition.  The Veteran's SSA records instead focus solely on her rheumatoid arthritis.

It does not appear that the Veteran currently is diagnosed with or being treated for SLE.  It appears instead that her VA physicians have settled on her condition's diagnosis as rheumatoid arthritis instead of SLE.  The only evidence that the Veteran has submitted since February 2002 in support of reopening her previously denied service connection claim for SLE are duplicates of Dr. R.G.G.'s 1991 letters.  As discussed above, those records have been considered previously by VA.  The evidence submitted since February 2002 does not demonstrate that the Veteran currently has or is treated for SLE.  Nor does this evidence indicate that the Veteran's claims SLE is related to her military service.  Accordingly, the Board finds that new and material evidence has not been submitted with respect to the Veteran's service connection claim for SLE and this claim is not reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of service connection for rheumatoid arthritis is reopened; to this extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for TMJ dysfunction is reopened; to this extent only, the appeal is granted.

With no new and material evidence having been received, the previously denied claim of service connection for SLE is not reopened.


REMAND

In light of the evidence noted above for the rheumatoid arthritis and TMJ dysfunction, the Board finds that a VA examination is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Board additionally notes that the Veteran has asserted that her GERD condition is the result of taking medications to treat her rheumatoid arthritis and her memory loss also is due to rheumatoid arthritis.  Given the Veteran's assertions, the Board finds that the VA clinician who examines the Veteran's rheumatoid arthritis should render an opinion with regard to these assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

With regard to the Veteran's left ear hearing loss, the Board notes that no VA audiologic examination has been afforded to the Veteran.  The Board also notes that VA's duty to assist includes scheduling a Veteran for an examination where necessary.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of her left ear hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon, 20 Vet App. at 81.  

The Board notes in this regard that Veteran's request to reopen his previously denied service connection claim for right ear hearing loss cannot be reopened as new evidence demonstrating right ear hearing loss is not of record.  Because a VA examination of left ear hearing loss is being ordered and new evidence with regards to the presence of right ear hearing loss may be obtained as a result of that examination, the Board finds that the Veteran's right ear hearing loss claim is intertwined with the left ear hearing loss claim and also is remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The RO also should obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for rheumatoid arthritis, temporomandibular joint (TMJ) dysfunction, hearing loss, GERD, and/or for a disability manifested by memory loss since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of her rheumatoid arthritis.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that rheumatoid arthritis, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran experiences any memory loss as a result of her rheumatoid arthritis, if diagnosed.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of her temporomandibular joint (TMJ) dysfunction.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that TMJ dysfunction, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether the Veteran's TMJ dysfunction, if diagnosed, was caused or aggravated (permanently worsened) by her rheumatoid arthritis.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate examination to determine the nature and etiology of her gastroesophageal reflux disease (GERD).  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that GERD, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether the Veteran's GERD, if diagnosed, was caused or aggravated (permanently worsened) by her rheumatoid arthritis or the medications used to treat it.  A complete rationale must be provided for any opinions expressed.

5.  Schedule the Veteran for appropriate examination to determine the nature and etiology of her hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of her claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that left ear hearing loss, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that right ear hearing loss, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

6.  The Veteran should be given adequate notice of the requested examinations, if scheduled, which includes advising her of the consequences of her failure to report to the examinations.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


